     Case 2:19-cv-00138-ILRL-MBN Document 84 Filed 10/02/20 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

DONALD PIERCE                                                  CIVIL ACTION

VERSUS                                                         NO. 19-138

SYSTEMS GROUP                                                  SECTION “B”(5)

                            ORDER AND REASONS

      Defendant The Systems Group filed a motion to strike Plaintiff

Donald Pierce’s signed declarations. Rec. Doc. 56 at 1. Defendant

requests this motion to strike because the signed declarations add

testimony to the original unsigned declarations. Rec. Doc. 56 at

3. Additionally, defendant moves to strike Carday Hayes’s signed

declaration if it differs from his original unsigned declaration.

Id. Alternatively, defendant moves to strike from the record any

additional    testimony    added    to       the   signed   declarations.   Id.

Plaintiff timely filed a response in opposition. Rec. Doc. 62. For

the reasons discussed below,

      IT IS ORDERED that Defendant’s motion to strike is DENIED.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      This case arises out of Donald Pierce’s employment with The

Systems Group. 1 On June 6, 2018, The Systems Group fired Donald

Pierce. Rec. Doc. 50. According to the record, plaintiff used his

phone during work on June 4, 2018. Rec. Doc. 1. On June 5, 2018,



1 Plaintiff worked as a maintenance combo welder. He also performed general
labor for The Systems Group. He started working at The Systems Group around
March/April 2018. Rec. Doc. 1.

                                         1
      Case 2:19-cv-00138-ILRL-MBN Document 84 Filed 10/02/20 Page 2 of 6



plaintiff, who is African American, attended a morning safety

meeting wherein he complained that he was written up for using his

phone at work while white welders and fitters were allowed to use

their phones during work hours. Id. Plaintiff maintains that he

was    fired    in   retaliation     for   complaining     about    racially

discriminatory discipline with respect to phone use. Id.

      After plaintiff was fired, he filed suit on January 8, 2019

against defendant alleging a racially discriminatory wage claim

and a retaliatory discharge claim. 2 Rec. Doc. 1. Defendant filed

an answer on September 10, 2019. 3 Rec. Doc. 16. On October 3, 2019,

a scheduling conference was held, and it was established that all

case-dispositive pre-trial motions, along with motions in limine

regarding the admissibility of expert testimony, shall be filed

and served in sufficient time to permit hearing thereon no later

than May 13, 2020. Rec. Doc. 19. All other motions in limine shall

be filed no later than June 8, 2020. Id.

      Defendant filed a motion for summary judgment on April 28,

2020. Rec. Doc. 30. On April 30, 2020, plaintiff filed a motion to

continue the submission date for summary judgment in order to

interview former employees who had attended the morning safety

meeting. Rec. Doc. 31. This court granted plaintiff’s motion on

May 22, 2020 and continued the submission date for summary judgment


2 Plaintiff is not raising an age discrimination claim.
3 Plaintiff was granted three motions for extension of time to effect Waiver
of Service. Rec. Doc 9, 11 and 13.

                                      2
    Case 2:19-cv-00138-ILRL-MBN Document 84 Filed 10/02/20 Page 3 of 6



until June 24, 2020. Rec. Doc. 41. Plaintiff had until June 16,

2020 to file his opposition in response to defendant’s motion to

continue. Rec. Doc. 41, 45.

     On May 28, 2020, plaintiff filed another motion to continue

the pending motion for summary judgment. Rec. Doc. 47. On June 11,

2020, plaintiff filed an opposition to defendant’s motion for

summary judgment and two unsigned declarations. Rec. Doc. 50. One

of the declarations was from plaintiff, Donald Pierce, and the

other   declaration   was       from    Carday     Hayes,    who    was   a   fellow

maintenance worker for defendant. Id. Plaintiff stated that he

would tender the signed declarations shortly. Id.

     This court dismissed plaintiff’s motion to continue on June

18, 2020 but allowed plaintiff until June 24, 2020 to file the

signed declarations. Rec. Doc. 53. On June 19, 2020, plaintiff

filed the signed declaration by Donald Pierce, and on June 23,

2020, plaintiff filed the signed declaration by Carday Hayes. Rec.

Doc. 54, 57.

     Defendant    filed     a    motion      to    strike    the    newly     signed

declarations on June 22, 2020. Rec. Doc. 56. Defendant requested

that this court either strike the signed declarations or, in the

alternative,     strike     the        testimony     added     to     the     signed

declarations. Id. at 3. On June 25, 2020, plaintiff filed an

opposition to the motion to strike the declarations. Rec. Doc. 62.



                                         3
      Case 2:19-cv-00138-ILRL-MBN Document 84 Filed 10/02/20 Page 4 of 6



Plaintiff contends that this court should deny the motion to strike

because the motion lacks particularity. Id.

LAW AND FINDINGS

      Federal Rule of Civil Procedure 12(f) provides that a “court

may   strike   from   a   pleading   an   insufficient    defense    or    any

redundant,     immaterial,     impertinent,     or   scandalous     matter.”

Fed.R.Civ.P.12(f). Courts have “considerable discretion in ruling

on a Motion to Strike.” Garcel, Inc. v. Hibernia Nat. Bank, 2002

WL 356307, at *3 (E.D.La. March 5, 2002) (citing FDIC v. Niblo,

821 F. Supp. 441, 449 (N.D. Tex. 1993)). Furthermore, courts should

sparingly use motions to strike. Stipe v. Tregre, 2015 WL 5012375,

at *2 (E.D.La. Aug. 19, 2015) (citing Augustus v. Bd. Of Pub.

Instruction of Escambia Cnty., Fla., 306 F.2d 862, 868 (5th Cir.

1962)). A motion to strike is a “drastic remedy to be resorted to

only when required for the purposes of justice and should be

granted only when the pleading to be stricken has no possible

relation to the controversy.” Id. Additionally, “[t]he court will

not decide a disputed question of fact on a motion to strike.” Id.

      The court may strike redundant matter when “the allegations

are prejudicial to the defendant or immaterial to the lawsuit.”

Stipe, 2015 WL 5012375, at *3 (citing Marceaux v. Lafayette Consol.

Gov’t, No. 12-CV-01532, 2012 WL 5197667, at *2 (W.D.La. Oct. 18,

2012)). “Redundant matter consist of allegations that constitute



                                      4
    Case 2:19-cv-00138-ILRL-MBN Document 84 Filed 10/02/20 Page 5 of 6



a needless repetition of other averments in the pleading.” Id.

(citing Marceaux, 2012 WL 5197667, at *1).

     The court may also strike immaterial or impertinent matter.

See Fed.R.Civ.P.12(f). “Immaterial matter is that which has no

essential or important relationship to the claim for relief or the

defenses being pleaded.” Stipe, 2015 WL 5012375, at *4 (citing

Marceaux, 2012 WL 5197667, at *1). “Immateriality is established

by showing that the challenged allegation ‘can have no possible

bearing upon subject matter of the litigation.’” Harris v. USA

Ins. Companies, 2011 WL 3841869 at *1, (E.D.La. Aug. 30, 2011)

(citing Bayou Fleet P’ship, LLC v. St. Charles Parish, 2011 WL

2680686   at   *5    (E.D.La.   Jul.    8,   2011).   A   court    will   strike

allegations as irrelevant if “(1) there is no possible relation

between the challenged portion of the pleading and the underlying

controversy, and (2) the challenged portion of the pleading may

prejudice the moving party.” Stipe, 2015 WL 5012375, at *4 (citing

Romero v. U.S. Unwired, Inc., No. 04-CV-2312, 2010 WL 672082, at

*1 (E.D.La. Feb. 19, 2010).

     Last,     the    court     may    strike   scandalous        matters.   See

Fed.R.Civ.P.12(f). “Scandalous matter is that which improperly

casts a derogatory light on someone, most typically on a party to

the action.” Stipe, 2015 WL 5012375, at *5 (citing Marceaux, 2012

WL 5197667, at *1). The purpose of striking scandalous matter “is

aimed, in part, at avoiding prejudice to a party by preventing a

                                        5
      Case 2:19-cv-00138-ILRL-MBN Document 84 Filed 10/02/20 Page 6 of 6



jury from seeing the offensive matter or giving the allegations

any other unnecessary notoriety inasmuch as, once filed, pleading

generally are public documents and become generally available.”

Id.

      In   this    case,     defendant        moves   to     strike    the   signed

declarations      or   the     new   evidence     contained       in   the   signed

declarations. The new evidence in dispute consists of a single

sentence in Donald Pierce’s declaration. The sentence states that

plaintiff “did not yell or curse.” Rec. Doc. 54 at 1. This sentence

and the declarations are directly related to the plaintiff’s claim.

      Defendant contends that the newly signed declarations are

prejudicial because it did not have the opportunity to address the

new evidence contained in the signed declarations. Rec. Doc. 56 at

3. However, defendant neglects to state whether this new evidence

is redundant, immaterial, impertinent, or scandalous. Because this

sentence    is    neither      redundant,     immaterial,        impertinent,     nor

scandalous,      the   court    will    not    strike      the   new   evidence   in

plaintiff’s declaration. Lastly, Carday Hayes’s signed declaration

did not include any new evidence. Rec. Doc. 50 at 3; Rec Doc. 57

at 3.

      New Orleans, Louisiana this 1st day of October, 2020



                                       ____________________________________
                                        SENIOR UNITED STATES DISTRICT JUDGE


                                          6
